Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.  Claims 1-16, 28 are cancelled; and claim 17 is amended.  Accordingly, claims 17-27 and 29 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 17-20, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2008/0261019 A1) in view of Barlow et al (US 2003/0228454 A1) and Przybylinski et al (US 2016/0082706 A1).
Regarding claims 17 and 25, Shen et al disclose a wood polymer composite formed by blending thermoplastic matrix and any additives including polymeric compatibilizer and typical additives.  The cellulose (wood) fiber is then added prior to entering an extruder (paragraph 0033) which reads on introducing a master batch into a twin-screw extruder in present claim 17.  Coating of the cellulose fiber with thermoplastic matrix is implicit in adding cellulose fiber to the mixture prior to entering an extruder (i.e. reads on CFs coated with the polymer matrix in present claim 17). See examples wherein the method comprises mixing PVC (i.e. reads on the polymer matrix in present claim 17) and pine wood flour. The mixture was then fed into a twin-screw extruder and rotational speed was set at 40 rpm (paragraphs 0038-0039) which reads on mixing MB in twin-screw extruder in present claim 17.  The thermoplastic matrix can be any thermoplastic including, but not limited to PVC, HDPE, LDPE and other olefin resins (paragraph 0030).
Shen et al are silent with respect to introducing a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different than at a position in the twin-screw extruder in which the MB is added; frequency of rotation of rotating twin screws in the step of mixing the MD in twin screw extruder; and agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25. 
Regarding introducing a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different than a position in the twin-screw extruder in which the MB is added, Barlow et al teach composites prepared from melt blending compositions that include cellulosic pulp fibers and at least one matrix polymer (abstract).  The feeding protocol used to introduce the matrix polymer into the melt blending step may also impact fiber dispersion properties (paragraph 0058).  An initial melt blending composition comprising a cellulose fiber and matrix may be introduced into the main feed throat 20 and the remaining matrix polymer required to dilute the initial melt blending composition may be introduced into the second feed throat 34 (paragraphs 0053 and 0059).  Discoloration may be reduced by feeding a first portion of the matrix polymer having a fairly low viscosity through the main feed throat 20 of the extruder 18 and a second portion of the matrix having a high viscosity through the secondary feed throat 34 positioned downstream of the main feed throat 20 (paragraph 0060).  Therefore, in light of the teachings in Barlow et al, it would have been obvious to one skilled in art prior to the filing of present application, to introduce a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different than a position in the twin-screw extruder in which the MB is added and mixing thermoplastic polymer with the MB, for above mentioned advantages.
Regarding frequency of rotation of rotating twin screws in the step of mixing the MD in twin screw extruder, Przybylinski et al teach that segmented screws allow for modification of the screw profile such as for modification of processing parameters, varying physical properties (paragraph 0033).  The screws may be configured for dispersive mixing (i.e. high kneading and shearing) and distributive mixing (i.e. relatively low shearing).  In dispersive mixing also called intensive mixing, cohesive resistance between the particles can be overcome to achieve finer levels of dispersion.  Distributive mixing also called simple or extensive mixing aims to improve the spatial distribution of the components without cohesive resistance playing a role (paragraph 0035).  Therefore, in light of the teachings in Przybylinski et al, it would have been obvious to one skilled in art prior to the filing of present application to optimize the rotation speed of co-rotating screws in a twin-screw extruder to the desired range (i.e. range of at least 100 RPM in present claim 17 and between about 250 to about 450 RPM in present claim 25), depending on the need for dispersive and/or distributive mixing, absent evidence to the contrary.
Regarding agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25, given that process of producing the polymer composite in Shen et al in view of Barlow et al and Przybylinski et al, is substantially similar to the presently claimed process and introducing part of the matrix polymer via the second throat of an twin-screw extruder has an impact on the fiber dispersing properties and rotation speed of the twin-screw extruder may be optimized, it is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect that polymer composite of Shen et al in view of Barlow et al and Przybylinski et al, to exhibit the presently claimed properties (i.e. agglomerate count of a 4 g pellet press-out of the CF polymer composite is less than about 25).
Regarding claim 18, given that process of producing the polymer composite in Shen et al in view of Barlow et al and Przybylinski et al, is substantially similar to the presently claimed process and discoloration may be reduced by introducing part of the matrix polymer having low and high viscosities via two different throats of an twin-screw extruder, one skilled in art would have a reasonable basis to expect the polymer composite of Shen et al in view of Barlow et al and Przybylinski et al to exhibit the presently claimed properties (i.e. yellowness index of less than about 32).
Regarding claim 19, see example 2, of Shen et al wherein the pine wood flour (i.e. cellulose fiber) is present in amounts of about 60% by weight (i.e. reads on about 65 wt% in present claim 19).
Regarding claims 20 and 22, Shen et al teaches that most polymers, especially thermoplastic are non-polar i.e. hydrophobic (paragraph 0003).  Examples of thermoplastic matrix include polyvinyl chloride (paragraph 0030).
Regarding claim 23, Shen et al teach that additives including lubricants, antioxidants, impact modifiers and process aids may be blended with the thermoplastic matrix (paragraph 0033).  
Regarding claim 24, Shen et al teach that polymeric compatibilizer may be a copolymer, terpolymer (paragraph 0023), random or block copolymer (paragraph 0026).
Regarding claim 26, see examples, of Shen et al, wherein mixture is fed into twin-screw extruder having multiple zones, the rotational speed of screws was held at 40 rpm and the extrudates are cooled by air (paragraph 0039) which reads on mixing and moving the mixed CF and polymer matrix through the twin-screw extruder in present claim 26.
Regarding claim 27, see examples wherein the pine wood flour and thermoplastic polymer matrix PVC was mixed (paragraph 0038-0039).
Regarding claim 29, Przybylinski et al teach that a feeder with a maximum feed rate of between about 50 lbs/hr and about 2000 lbs/hour may be utilized for typical commercial-sized system (paragraph 0029).

Claims 17-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al (US 2013/0207297 A1) in view of Barlow et al (US 2003/0228454 A1) and Przybylinski et al (US 2016/0082706 A1).
Regarding claims 17 and 25, Cernohous et al disclose a method of producing composite materials which contain well dispersed chemical wood pulp fibers (paragraph 0050).  One method is to make a master batch (i.e. reads on master batch in present claim 17) which is fiber rich having cellulose wood pulp fiber (i.e. reads on cellulose fiber in present claim 17) and polymer (paragraph 0051) which reads on the polymer matrix in present claim 17.  Addition of cellulose fiber to the polymer is a two-step process (paragraph 0052).  In the first step pulp particles are combined with the polymer in a mixing operation (paragraph 0053) which reads on mixing the master batch in present claim 17.  In the first step, a twin-screw extruder with die plate opened may be used (paragraph 0056).  The bleached chemical wood pulp fiber and polymer may enter the twin screw extruder through the same hopper (paragraph 0061).  It is the office’s position that cellulose wood pulp fiber coated with polymer matrix is implicit in the addition of cellulose fiber and polymer through the same hopper of twin-screw extruder (i.e. reads on CF’s coated with polymer matrix in present claim 17).
Cernohous et al are silent with respect to introducing a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different than at position in the twin-screw extruder in which the MB is added; frequency of rotation of rotating twin screws in the step of mixing the MB in twin screw extruder; and agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25. 
Regarding introducing a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different that a position in the twin-screw extruder in which the MB is added, Barlow et al teach composites prepared from melt blending compositions that include cellulosic pulp fibers and at least one matrix polymer (abstract).  The feeding protocol used to introduce the matrix polymer into the melt blending step may also impact fiber dispersion properties (paragraph 0058).  An initial melt blending composition comprising a cellulose fiber and matrix may be introduced into the main feed throat 20 and the remaining matrix polymer required to dilute the initial melt blending composition may be introduced into the second feed throat 34 (paragraphs 0053 and 0059).  Discoloration may be reduced by feeding a first portion of the matrix polymer having a fairly low viscosity through the main feed throat 20 of the extruder 18 and a second portion of the matrix having a high viscosity through the secondary feed throat 34 positioned downstream of the main feed throat 20 (paragraph 0060).  Therefore, in light of the teachings in Barlow et al, it would have been obvious to one skilled in art prior to the filing of present application, to introduce a thermoplastic polymer into the twin-screw extruder at a position in the twin-screw extruder different than a position in the twin-screw extruder in which the MB is added, for above mentioned advantages.
Regarding frequency of rotation of rotating twin screws in the step of mixing the MD in twin screw extruder, Przybylinski et al teach that segmented screws allow for modification of the screw profile such as for modification of processing parameters, varying physical properties (paragraph 0033).  The screws may be configured for dispersive mixing (i.e. high kneading and shearing) and distributive mixing (i.e. relatively low shearing).  In dispersive mixing also called intensive mixing, cohesive resistance between the particles can be overcome to achieve finer levels of dispersion.  Distributive mixing also called simple or extensive mixing aims to improve the spatial distribution of the components without cohesive resistance playing a role (paragraph 0035).  Therefore, in light of the teachings in Przybylinski et al, it would have been obvious to one skilled in art prior to the filing of present application to optimize the rotation speed of co-rotating screws in a twin-screw extruder to the desired range (i.e. range of at least 100 RPM in present claim 17 and between about 250 to about 450 RPM in present claim 25), depending on the need for dispersive and/or distributive mixing, absent evidence to the contrary.
Regarding agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25, given that process of producing the polymer composite in Cernohous et al in view of Barlow et al and Przybylinski et al, is substantially similar to the presently claimed process and introducing part of the matrix polymer via the second throat of an twin-screw extruder has an impact on the fiber dispersing properties and rotation speed of the twin-screw extruder may be optimized, it is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composite of Cernohous et al in view of Barlow et al and Przybylinski et al, to exhibit the presently claimed properties (i.e. agglomerate count of a 4 g pellet press-out of the CF polymer composite is less than about 25)
Regarding claim 18, Cernohous et al teach that bleached chemical wood pulp fiber is substantially all cellulose and hemicellulose.  Cellulose and hemicellulose have no native color so they will impart little or no color to a composite.  Therefore, it is the office’s position that a polymer composite formed from a master batch comprising bleached chemical wood pulp fiber and a polymer matrix would reasonably be expected to have the presently claimed yellowness index of less than about 32, absent evidence to the contrary.
Regarding claim 19, Cernohous et al teach that amount of bleached chemical wood pulp fiber added to the polymer in the twin screw extruder is 65 to 85% by weight based on total weight of fibers, polymer and additives (paragraph 0065).
Regarding claims 20, 21 and 22, polymer matrix includes a wide variety of polymers such as HDPE, LDPE, LLDPE, polystyrene, PVC and combinations thereof (paragraph 0036).  It is noted that these polymers are hydrophobic and polyethylene has a surface energy of less than 35 dynes/cm.
Regarding claims 23 and 24, Cernohous et al teach that compatibilizing agents are typically used to improve interfacial wetting of fillers with polymer matrix (paragraph 0041).  Examples of compatibilizing agents include polyolefin-graft-maleic anhydride copolymers (paragraph 0042).
Regarding claim 26, Przybylinski et al teach an extruded composite including a base polymer and a natural fiber in a homogeneous mixture (abstract).  In the extrusion system, the extruder includes an extruder barrel and a pair of co-rotating extrusion screws. The extrusion barrel defines an internal cavity where the materials such as base polymer, filler materials and additives are mixed.  The extrusion barrel is formed as an assembly including a plurality of discrete barrel segments arranged in series and together form the internal cavity which acts as a flow path for conveyance of various materials (paragraph 0027).  
Regarding claim 27, Cernonous et al teach that in the first step pulp particles are combined and mixed with the polymer (paragraph 0053).  The bleached chemical wood pulp fiber and polymer may enter the twin screw extruder through the same hopper (paragraph 0061).  Therefore, in light of the teachings in general disclosure of Cernohous et al, it would have been obvious to one skilled in art prior to the filing of present application, to combine and mix the CF’s with polymer matrix such that CFs are coated with the polymer, absent evidence to the contrary.
Regarding claim 29, Przybylinski et al teach that a feeder with a maximum feed rate of between about 50 lbs/hr and about 2000 lbs/hour may be utilized for typical commercial-sized system (paragraph 0029).

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 10/18/2021, are withdrawn in view of the new grounds of rejection in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Specifically, general thrust of the Applicant argument is that the cited art of record does not teach claimed agglomerate count or the RPM of at least 100.  Office alleges that the agglomerate count is an inherent result of process conditions, citing to Przybylinski to support the obviousness of selecting mixing parameters to achieve the claimed agglomerate count.  Applicant understands the Office action to present the Obviousness of the claimed range as being based on an understanding in the art that higher shear rates improve dispersion and the claimed range to be a routine optimization.  See Table 3, of present application wherein it can be seen that RPM cannot be correlated to the agglomerate count.  Specifically, example 4 blended at 400 RPM (it is noted that it should be 425 RPM) has a higher agglomerate count that both sample 2 ad sample 3 each blended at lower RPM.  Screw RPM can induce chemical reactions that change the material and therefore the mixing regime.  Simply increasing the RPM can actually worsen the dispersion.
In response, comparing the RPM to agglomerate count in samples 2 to 4 in the present application to state that RPM cannot be correlated to agglomerate is not proper.  Specifically, note RPM is not the only difference between the exemplary embodiments.  In sample 3, 1000 lbs are processed per hour, while it is 800 lb/hr in example 4.  In sample 2, while the same amount is processed per hour (i.e. 800 lb/hr), the polymeric material is not the same (i.e. virgin homopolymer of PP in sample 2 versus recycled white homopolymer of PP in sample 4) in both these samples.  Additionally, when the amount of sample processed is the same as in samples 2 and 4, the agglomerate count is similar when the standard of deviation is taken into consideration.  Hence, applicant argument that there is a showing of unexpected results with respect to the agglomerate count is not persuasive.  Furthermore, Barlow et al teach composites prepared from melt blending compositions that include cellulosic pulp fibers and at least one matrix polymer (abstract).  The feeding protocol used to introduce the matrix polymer into the melt blending step may also impact fiber dispersion properties (paragraph 0058).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764